PER CURIAM.
The Sheriff of Hillsborough County, Walter Heinrich, appeals from an order denying the forfeiture of a 1968 Cessna 310 aircraft.
The Florida Contraband Forfeiture Act defines contraband to include “any ... vehicle of any kind ... which has been or is actually employed as an instrumentality in the commission of, or in aiding or abetting in the commission of, any felony.” § 932.-701(2)(e), Fla.Stat. (1985). Here, the appel-lee’s airplane was an element of the felony offense of reckless operation of an aircraft and not an instrumentality used in the commission of, or in aiding or abetting in the commission of a felony in violation of the Florida Contraband Forfeiture Act. Thus, the trial court correctly dismissed the sheriffs petition.
Affirmed.
DANAHY, C.J., and SCHEB and RYDER, JJ., concur.